Exhibit 99.1 ANWORTH MORTGAGE ASSET CORPORATION February 1, 2011 RE: Anworth Mortgage Asset Corporation 2009 Dividend Reinvestment and Stock Purchase Plan (the “Plan”) Dear Dividend Reinvestment Plan Participant, This letter is to advise you that effective immediately, the discount rate offered on dividend reinvestment will be reduced from 5% (five percent) to 3% (three percent) until further notice.Thank you for your participation in the Plan. Very sincerely, Thad M. Brown Chief Financial Officer TMB:jh 1299 Ocean Avenue, Second Floor, Santa Monica, California 90401 (310) 255-4493Fax (310) 434-0070
